DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Schaffner (US 7,040,824) fail to disclose “decal colors are different from each other within the decal set and the same as a color in the other sets”. The examiner, however, doe not agree with the applicant. Schaffner discloses the decals (pads, gel material) may be of a variety of colors (column 2, lines 29-30); the decals may be of any number of colors (column 4, lines 3-5); and assortment may contain a number of decals of different colors and sizes (column 5, lines 49-50), which can be different from each other within the decal set and the same as a color in the other sets. Therefore, the rejections of claims 1-10 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schaffner (US 7,040,824 B2).
	Regarding claim 1, Schaffner discloses a button decal assembly for placing brightly colored decals on control buttons to facilitate visually identifying functions of the buttons from a distance (column 3, lines 48-57; and column 4, lines 44-55), said assembly comprising: a panel (figure 4; column 5, lines 44-51) having a first surface being comprised of a cohesive material wherein said first surface is configured to resist being adhered to (column 2, lines 11-25; and column 3, line 58 — column 4, line 19); a set of first decals (first row), each of said first decals being removably positioned on said first surface of said panel wherein each of said first decals is configured to be removed from said panel by a user for positioning on a respective button on an electronic device (abstract and column 3, lines 48-57), each of said first decals being brightly colored (variety of colors) wherein each of said first decals is configured to enhance visibility of the respective button, each of said first decals having a color being unique with respect to each other wherein said set of first decals is configured to facilitate the user to have a variety of choices of colors (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50) which can be associated with the respective button (column 3, line 58 — column 4, line 19; and column 4, lines 44-55); a set of second decals (second from last row), each of said second decals being removably positioned on said first surface of said panel wherein each of said second decals is configured to be removed from said panel by a user for positioning on a respective button on an electronic device, each of said second decals being brightly colored (variety of colors) wherein each of said second decals is configured to enhance visibility of the respective button, each of said second decals having a color being unique with respect to each other wherein said set of second decals is configured to facilitate the user to have a variety of choices of colors (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50) which can be associated with the respective button, each of said second decals having a color being the same as the color of a respective one of said first decals (column 3, line 58 — column 4, line 19; and column 4, lines 44-55); a set of third decals (last row), each of said third decals being removably positioned on said first surface of said panel wherein each of said third decals is configured to be removed from said panel by a user for positioning on a respective button on an electronic device, each of said third decals being brightly colored (variety of colors) wherein each of said third decals is configured to enhance visibility of the respective button, each of said third decals having a color being unique with respect to each other wherein said set of third decals is configured to facilitate the user to have a variety of choices of colors (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50) which can be associated with the respective button, each of said third decals having a color being the same as the color of a respective one of said first decals and a respective one of said second decals (column 3, line 58 — column 4, line 19; and column 4, lines 44-55). Schaffner does not explicitly disclose the buttons are control buttons. However, since Schaffner disclose the decals for a number of keys or keytops, buttons, or pads (column 3, lines 48-57) which if not inherent would be obvious to include control buttons of a device to cover all the keys and buttons of the device.
	Regarding claim 2, Schaffner discloses wherein each of said first decals having a primary surface, a secondary surface and a perimeter edge, said primary surface comprising an adhesive material wherein said primary surface is configured to adhere to the respective control button, said secondary surface being brightly colored (column 3, line 58 — column 4, line 19; and column 4, lines 44-55).
	Regarding claim 3, Schaffner discloses wherein said perimeter edge is rounded around each of a first end and a second end of said first decals, each of said first decals being elongated a minimum distance between said first end and said second end such that each of said first decals has an ovoid shape (column 3, line 48 — column 4, line 19).
	Regarding claim 4, Schaffner discloses wherein each of said second decals has a primary surface, a secondary surface and a perimeter edge, said primary surface of each of second decals comprising an adhesive material wherein said primary surface of each of said second decals is configured to adhere to the respective control button, said secondary surface of each of said second decals being brightly colored (column 3, line 58 — column 4, line 19; and column 4, lines 44-55).
	Regarding claim 5, Schaffner discloses wherein said perimeter edge of each of said second decals is rounded around each of a first end and a second end of said second decals, each of said second
decals being elongated a medium distance between said first end and said second end of said second decals such that each of said second decals has an ovoid shape (column 3, line 58 — column 4, line 19) having a length being greater than the length of an ovoid shape of each of said first decals (see figure 4, the length of decals on second to last row being greater than the length of decals on first row).
	Regarding claim 6, Schaffner discloses wherein each of said third decals has a primary surface, a secondary surface and a perimeter edge, said primary surface of each of third decals comprising an adhesive material wherein said primary surface of each of said third decals is configured to adhere to the respective control button, said secondary surface of each of said third decals being brightly colored (column 3, line 58 — column 4, line 19; and column 4, lines 44-55).
	Regarding claim 7, Schaffner discloses wherein said perimeter edge of each of said third decals is rounded around each of a first end and a second end of said third decals, each of said third decals being elongated a maximum distance between said first end and said second end of said third decals such that each of said third decals has an ovoid shape (column 3, line 58 — column 4, line 19) having a length being greater than the length of an ovoid shape of each of said second decals (see figure 4, the length of decals on last row being greater the length of decals on second to last row).
	Regarding claim 8, Schaffner discloses wherein each of said first decals has a primary surface, a secondary surface and a perimeter edge, said primary surface comprising an adhesive material wherein said primary surface is configured to adhere to the respective control button (column 3, line 58 — column 4, line 19), said secondary surface being brightly colored (column 4, lines 44-55), said perimeter edge is rounded around each of a first end and a second end of said first decals, each of said first decals being elongated a minimum distance between said first end and said second end such that each of said first decals has an ovoid shape; said perimeter edge of each of said second decals is rounded around each of a first end and a second end of said second decals, each of said second decals being elongated a medium distance between said first end and said second end of said second decals (column 3, line 58 -
column 4, line 19) such that each of said second decals has an ovoid shape having a length being greater than the length of an ovoid shape of each of said first decals (figure 4, first row and second to last row); and each of said third decals has a primary surface, a secondary surface and a perimeter edge, said primary surface of each of third decals comprising an adhesive material wherein said primary surface of each of said third decals is configured to adhere to the respective control button (column 3, line 58 — column 4, line 19), said secondary surface of each of said third decals being brightly colored (column 4, lines 44-55), said perimeter edge of each of said third decals is rounded around each of a first end and a second end of said third decals, each of said third decals being elongated a maximum distance between said first end and said second end of said third decals such that each of said third decals has an ovoid shape (column 3, line 58 — column 4, line 19) having a length being greater than the length of an ovoid shape of each of said second decals (figure 4, the length of decals on last row being greater the length of decals on second to last row).
	Regarding claim 9, Schaffner discloses a button decal system for placing brightly colored decals on buttons to facilitate visually identifying functions of the buttons from a distance, said system comprising: an electronic device having a plurality of buttons (see abstract; and column 3, lines 48-57), each of said buttons having an exposed surface wherein said exposed surface is configured to be touched by a user; a panel (figure 4) having a first surface being comprised of a cohesive material wherein said first surface is configured to resist being adhered to; a set of first decals (first row), each of said first decals being removably positioned on said first surface of said panel wherein each of said first
decals is configured to be removed from said panel by a user, each of said first decals being positionable on a respective one of said buttons on said electronic device (column 3, line 58 — column 4, line 19), each of said first decals being brightly colored wherein each of said first decals is configured to enhance visibility of said respective control button, each of said first decals having a color being unique with respect to each other wherein said set of first decals is configured to facilitate the user to have a variety of choices of colors (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50) which can be associated with said respective control button, each of said first decals having a primary surface, a secondary surface and a perimeter edge, said primary surface comprising an adhesive material thereby facilitating said primary surface to adhere to said exposed surface of said respective control button, said secondary surface being brightly colored, said perimeter edge being rounded around each of a first end and a second end of said first decals, each of said first decals being elongated a minimum distance between said first end and said second end such that each of said first decals has an ovoid shape (column 3, line 58 - column 4, line 19); a set of second decals (second to last row), each of said second decals being removably positioned on said first surface of said panel wherein each of said second decals is configured to be removed from said panel by a user for positioning on a respective one of said buttons (column 3, line 58 - column 4, line 19), each of said second decals being brightly colored wherein each of said second decals is configured to enhance visibility of said respective button, each of said second decals having a color being unique with respect to each other wherein said set of second decals is configured to facilitate the user to have a variety of choices of colors (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50) which can be associated with said respective button (column 4, lines 44-55), each of said second decals having a color being the same as the color of a respective one of said first decals, each of said second decals having a primary surface, a secondary surface and a perimeter edge, said primary surface of each of second decals comprising an adhesive material thereby facilitating said primary surface of each of said second decals to adhere to said exposed surface of said respective button (column 3, line 58 - column 4, line 19), said secondary surface of each of said second decals being brightly colored (column 4, lines 44-55), said perimeter edge of each of said second decals being rounded around each of a first end and a second end of said second decals, each of said second decals being elongated a medium distance between said first end and said second end of said second decals (column 3, line 58 - column 4, line 19) such that each of said second decals has an ovoid shape having a length being greater than the length of said ovoid shape of each of said first decals (the length of decals on second to last row being greater the length of decals on first row); and a set of third decals (last row), each of said third decals being removably positioned on said first surface of said panel wherein each of said third decals is configured to be removed from said panel by a user for positioning on a respective one of said buttons (column 3, line 58 - column 4, line 19), each of said third decals being brightly colored wherein each of said third decals is configured to enhance visibility of the respective button (column 4, lines 44-55), each of said third decals having a color being unique with respect to each other wherein said set of third decals is configured to facilitate the user to have a variety of choices of colors (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50) which can be associated with said respective button, each of said third decals having a color being the same as the color of a respective one of said first decals and a respective one of said second decals, each of said third decals having a primary surface, a secondary surface and a perimeter edge, said primary surface of each of third decals comprising an adhesive material thereby facilitating said primary surface of each of said third decals to adhere to said exposed surface of said respective control button, said secondary surface of each of said third decals being brightly colored (column 4, lines 44-55), said perimeter edge of each of said third decals being rounded around each of a first end and a second end of said third decals, each of said third decals being elongated a maximum distance between said first end and said second end of said third decals such that each of said third decals has an ovoid shape (column 3, line 58 — column 4, line 19) having a length being greater than the ovoid shape of said second decals (figure 4, the length of decals on last row being greater than the length of decals on second to last row). Schaffner does not explicitly disclose the buttons are control buttons. However, since Schaffner disclose the decals for a number of keys or keytops, buttons, or pads (column 3, lines 48-57) which if not inherent would be obvious to include control buttons of a device to cover all the keys and buttons of the device.
	Regarding claim 10, Schaffner discloses a method of enhancing visibility of buttons on an electronic device (abstract and column 3, lines 48-57), the method comprising: providing a plurality of first decals (figure 4, first row), each of said first decals having a unique color with respect to each other (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5), each of said first decals being elongated to a minimum length (column 3, line 58 - column 4, line 19; and column 4, lines 44-55); providing a plurality of second decals (figure 4, second to last row), each of said second decals having a unique color with respect to each other (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50),  each of said second decals having a color corresponding to a respective one of said first decals, each of said second decals being elongated to a medium length (column 3, line 58 - column 4, line 19; and column 4, lines 44-55); providing a plurality of third decals, each of said third decals having a unique color with respect to each other (material may be clear, or may be of any number of colors and of varying degrees of transparency; column 4, lines 3-5; assortment may contain a number of decals of different colors and sizes; column 5, lines 49-50), each of said third decals (figure 4, last row) having a color corresponding to a respective one of said first decals and a respective one of said second decals, each of said third decals being elongated to a medium length (column 3, line 58 - column 4, line 19; and column 4, lines 44-55); providing an electronic device having a plurality of buttons thereon (see abstract; and column 3, lines 48-57); selecting a respective first decal, second decal or third decal based upon preference of length and color; and adhering said respective first decal, second decal or third decal to a respective one of said buttons such that said respective first decal, second decal or third decal enhances visibility of said respective control button, said respective first decal, second decal or third decal facilitating the function of said respective button to be identified from a distance (column 2, lines 11-25; column 3, line 58 - column 4, line 19; and column 4, lines 44-55). Schaffner does not explicitly disclose the buttons are control buttons. However, since Schaffner disclose the decals for a number of keys or keytops, buttons, or pads (column 3, lines 48-57) which if not inherent would be obvious to include control buttons of a device to cover all the keys and buttons of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645